Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.
This communication is the second action on the merits.
Claims 1-9 and 11-14 are rejected herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as
being anticipated by US 4,079,604 to Anderegg.

Regarding claim 1, Anderegg  discloses  an adjustable wall mount including all the features of claim 1,comprising: an adjustable fastening system framework structure (figs 1-2)  suitable home automation equipment on a wall, including an adjustable fastening system comprising at least a support (28, 26, 38) and a holding device (20), the support (28) being able to be secured to the wall (24), the framework structure comprising a chassis frame (22, 12) and at least two adjustable fasteners attachment (78, 80), each including a mechanical connection device (79) comprising an adjusting device and a locking device (88), the framework  also including an attaching device (44, 

Regarding claims 2-9 and 11, claims 2-9 and 11 also read on Anderegg. Note: see rails (54a, 54b)(claim 8); two supports (26,28, 38, 26, 28, 38) (claim 11).

Regarding claims 12-13, reference to Vogt discloses a method for installing, on a
wall, the framework of home automation equipment according to one of the
previous claims, including the following series of steps:
--- fastening at least one support to the wall,
--- connecting the device for fastening the framework  to the corresponding device for holding the support  the frame of the framework thus being self-
supported by the support,
--- adjusting the position of a first adjustable attachment in two directions with
respect to a first support, and
--- locking the position of the first adjustable attachment  with respect to the

--- adjusting the position of a second adjustable attachment along two
directions, and locking the position of the first adjustable fastener relative to the chassis of the framework.
Regarding claim 14, similar to claim 6, wherein the locking device (88)
comprises a tapered element making it possible to grip the support frame on the
chassis of the frame work, and wherein the locking step is a step for gripping the
adjustable fastener against the chassis of the framework and the chassis of the
framework against the wall.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the
base claim and any intervening claims.


Response to Arguments

Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/           Primary Examiner, Art Unit 3632